DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 9, 10, and 12-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katz et al. (US Patent Application Publication 2011/0204678A1).
	Re claim 1, Katz et al. discloses a cargo body panel (the entire side of the trailer shown in figure 1) comprising an interior side defining an interior plane of the cargo body panel for facing a cargo receiving volume of a cargo body constructed with the cargo body panel, an exterior side defining an exterior plane of the cargo body panel, wherein the exterior side is spaced apart from the interior side,  a primary recess including a primary' recess interior side defining a primary recess interior plane and a primary recess exterior side defining a primary recess exterior plane, wherein the primary recess interior plane is recessed from the interior plane in a direction toward 

    PNG
    media_image1.png
    524
    603
    media_image1.png
    Greyscale


	Re claim 3, a distance between the primary recess exterior plane and the interior plane is greater than a distance between the exterior plane and the interior plane (see the annotated figure below which is specific to this claim).

    PNG
    media_image2.png
    524
    617
    media_image2.png
    Greyscale

	Re claim 4, the panel has a thickness within the primary recess as measured between the primary recess interior side and the primary recess exterior side, and the panel has a thickness within the secondary recess as measured between the secondary recess interior side and the 
	Re claim 6, the thickness at the primary recess is less than a nominal thickness of the cargo body panel measured outside the primary' recess between the interior and exterior planes (see the annotated figure above).
	Re claim 7, the logistics track includes a central portion disposed over the secondary recess, wherein the central portion is protruded from the lateral portions in a direction away from the secondary' recess such that additional space is formed between the logistics track and the secondary' recess (see the annotated figure above).
	Re claim 9, the distance between the interior plane and the secondary recess interior plane is greater than a distance between the interior plane and the exterior plane (as shown by the figure above).
	Re claim 10, Katz et al. discloses a cargo body panel comprising an interior side for facing a cargo receiving volume of a cargo body constructed with the cargo body panel, an exterior side spaced from the interior side, a primary recess including a primary recess exterior side and a primary' recess interior side recessed from the interior side, wherein the distance between the primary recess interior side and the primary recess exterior side defines a thickness, 
a secondary recess positioned within the primary recess, the secondary recess including a secondary recess interior side and a secondary recess exterior side, wherein a distance between the secondary recess interior side and the secondary' recess exterior side defines a thickness, and wherein the thickness is equal to a thickness of the cargo body panel at the primary recess measured between the primary recess interior side and the primary recess exterior side, and wherein a distance between the interior side and the primary recess interior side is less 
	Re claim 12, the thickness of the cargo body panel at the primary recess is less than a nominal thickness of the cargo body panel measured outside the primary recess between the interior and exterior sides (see the annotated figure above).
	Re claim 13, the central portion of the logistics track is protruded from the lateral portions in a direction away from the secondary recess such that additional space is formed between the logistics track and the secondary recess (see the annotated figure above).
	Re claim 14, the central portion is protruded from the lateral portions in a direction away from the secondary' recess such that additional space is formed between the logistics track and the secondary recess (see the annotated figure above).
	Re claim 15, the secondary recess exterior side protrudes from the exterior side (see the annotated figure below specific to this claim).

    PNG
    media_image2.png
    524
    617
    media_image2.png
    Greyscale

	Re claim 16, Katz discloses a cargo body panel comprising an interior side for facing a cargo receiving volume of a cargo body constructed with the cargo body panel, an exterior side spaced from the interior side; a primary recess including a primary recess interior side and a primary recess exterior side, wherein the primary recess interior side is recessed from the interior side; a secondary recess positioned within the primary recess, the secondary recess including a secondary recess interior side and a secondary recess exterior side, wherein the secondary recess is protruded beyond the exterior side such that a distance between the interior side and the secondary recess interior side is greater than a distance between the interior side and the 
	Re claim 17, the panel has a thickness within the primary recess as measured between the primary recess interior side and the primary recess exterior side, and the panel has a thickness within the secondary recess as measured between the secondary recess interior side and the secondary' recess exterior side, and wherein the thickness at the primary recess is equal to the thickness at the secondary recess (see the annotated figure above).
	Re claim 18, a thickness of the cargo body panel at the primary recess is less than a nominal thickness of the cargo body panel measured outside the primary recess between the interior and exterior sides (see the annotated figure above).
	Re claim 19, the logistics track includes a central portion disposed over the secondary recess, wherein the central portion is protruded from the lateral portions in a direction away from the secondary recess such that additional space is formed between the logistics track and the secondary recess (see the annotated figure above).
	Re claim 20, the primary recess exterior side is planar with the exterior side (see the annotated figure above).
	Re claims, 21-23, the primary and secondary recesses are located away from both of a pair of opposed edges of the cargo body panel (the forward and rear edges of the entire side of the trailer body).

Allowable Subject Matter
Claims 5, 8, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive.  
	Applicant first argues that the examiner’s interpretation of the term “panel” is not consistent with the broadest reasonable interpretation standard.  Applicant argues that throughout the specification, applicant uses the term “panel” to mean a joining of multiple panels consistent with a typical usage in the art.  Accordingly, one would not consider multiple joined panels as a “panel” when following the plain meaning of the term.  The examiner respectfully disagrees.  While applicant’s use of the term “panel” is consistent with a common usage of the term in the prior art, the prior art does not limit the use of the term exclusively to constructions where a “panel” can only be multiple panels capable of being joined together.   Applicant’s specification does not give a special definition of the term to limit its meaning in the claims as suggested by applicant.  As further clarified in the rejection of the claims above, the examiner has interpreted the entire side of the trailer of Katz as the “cargo body panel” which consists of multiple smaller panels joined together.  While this construction is admittedly different from applicant’s own disclosed construction, applicant’s claims are broad enough to allow such an interpretation of the claims.  Applicant’s own specification acknowledges in paragraph 0026 that “A trailer panel is construct by joining together a plurality of the panels 100, 200, or variations thereof, end-to-end 
	Applicant further argues that the reference fails to show “a logistics track including lateral portions supported by the primary recess interior side”. Specifically, applicant argues that since flange 232 is separated from the post 238 by the other flange 234, this blocks the lateral portions on the right side of the post 238 from being supported by the primary recess interior side of the panel. As support, applicant refers to figure 7a of Katz.  The examiner respectfully disagrees.  Applicant takes a narrow view of the term “supported”.  Applicant seems to equate the term “supported” with “touching” or “in contact with”, however these terms are not the same.  The post 238 is “supported” by the primary recess interior side in that pushing on the post puts force onto the primary recess interior side which then supports the post 238 in opposition to the force.   
	With regard to claim 10, applicant also argues that because the thickness at the primary recess where the flanges 232, 234 overlap is roughly double the thickness of the thickness of the secondary recess, the Katz structure fails to meet the claim language since the claim language requires the thickness of the primary recess and the secondary recess to be equal.  The examiner respectfully disagrees.  The claim language does not require the thicknesses of the primary recess and the secondary recess to be equal along their entire length. It is clear from the figures of Katz that the primary recess and secondary recess define thicknesses that are equal at least some places along their lengths.  The claim language does not require more. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663.  The examiner can normally be reached on Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
May 24, 2021